Case 2:21-mj-00282-DUTY Document 15-1 Filed 01/30/21 Page 1 of 4 Page ID #:55

                                                                                    ECE!              D
                                                                                     JAN 2 9 2021
                            UNITED STATES DISTRICT COURT                        Clerk, U.S. District and
                                                                                  Bankruptcy Courts
                            FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                           Grand Jury Sworn in on January 8, 2021

  UNITED STATES OF AMERICA                               CRIMINAL NO.

                  v.                                     MAGISTRATE NO. 21-MJ-090

  GINA MICHELLE BISIGNANO,                                VIOLATIONS:
                                                          18 U.S.C. §§ 1512(c)(2)
                           Defendant.                     (Obstruction of an Official Proceeding)
                                                          18 u.s.c. § 2
                                                          (Aiding and Abetting)
                                                          18 U.S.C. § 231(a)(3)
                                                          (Civil Disorder)
                                                          18 u.s.c. § 1361
                                                          (Destruction of Government Property)
                                                          18 U.S.C. § 1752(a)(l)
                                                          (Entering and Remaining in a Restricted
                                                          Building or Grounds)
                                                          18 U.S.C. § 1752(a)(2)
                                                          (Disorderly and Disruptive Conduct in a
                                                          Restricted Building or Grounds)
                                                          18 U.S.C. § 1752(a)(4)
                                                          (Engaging in Physical Violence in a
                                                          Restricted Building or Grounds)
                                                          40 U.S.C. § 5104(e)(2)(D)
                                                          (Disorderly Conduct in
                                                          a Capitol Building)

                                       INDICTMENT

        The Grand Jury charges that:

                                          COUNT ONE

        On or about January 6, 2021 , within the District of Columbia and elsewhere, GINA

 MICHELLE BISIGNANO, attempted to, and did, corruptly obstruct, influence, and impede an

 official proceeding, and did aid and abet others known and unknown to do so, that is, a proceeding

 before Congress, by entering and remaining in the United States Capitol without authority and
Case 2:21-mj-00282-DUTY Document 15-1 Filed 01/30/21 Page 2 of 4 Page ID #:56




 committing an act of civil disorder, and engaging in disorderly and disruptive conduct and

 destroying federal property.

         (Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
         18, United States Code, Sections 1512(c)(2) and 2)

                                           COUNT TWO

         On or about January 6, 2021 , within the District of Columbia, GINA MICHELLE

 BISIGNANO, committed and attempted to commit an act to obstruct, impede, and interfere with

 a law enforcement officer, lawfully engaged in the lawful performance of his/her official duties

 incident to and during the commission of a civil disorder, and the civil disorder obstructed, delayed,

 and adversely affected the conduct and performance of a federall y protected function .

        (Civil Disorder, in violation of Title 18, United States Code, Section 231 (a)(3))

                                          COUNT THREE

        On or about January 6, 2021 , w ith in the District of Columbia, GINA MICHELLE

 BISIGNANO, did willfully injure and commit depredation, and did aid and abet others known

 and unknown to do so, against property of the United States, and of any department and agency

 thereof, and any property which has been and is being manufactured and constructed for the United

 States, and any department and agency thereof, that is a window at the U.S. Capitol, causing

 damage in an amount more than $1 ,000.

        (Destruction of Government Property and Aiding and Abetting, in violation of Title
        18, United States Code, Section 1361 and 2)

                                           COUNT FOUR

        On or about January 6, 2021 , within the District of Columbia, GINA MICHELLE

 BISIGNANO, did unlawfully and knowingly enter and remain in a restricted building and

 grounds, that is, any posted, cordoned-off, and otherwise restricted area w ithin the United States



                                                   2
Case 2:21-mj-00282-DUTY Document 15-1 Filed 01/30/21 Page 3 of 4 Page ID #:57




 Capitol and its grounds, where the Vice President and Vice President-elect were temporarily

 visiting, without lawful authority to do so.

        (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
        United States Code, Section l 752(a)(l))

                                              COUNT FIVE

        On or about January 6, 2021 , within the District of Columbia, GINA MICHELLE

 BISIGNANO, did knowingly, and with intent to impede and disrupt the orderly conduct of

 Government business and official functions , engage in disorderly and disruptive conduct in and

 within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and

 otherwise restricted area within the United States Capitol and its grounds, where the Vice President

 and Vice President-elect were temporarily visiting, when and so that such conduct did in fact

 impede and disrupt the orderly conduct of Government business and official functions.

        (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
        of Title 18, United States Code, Section 1752(a)(2))

                                              COUNT SIX

        On or about January 6, 2021 , within the District of Columbia, GINA MICHELLE

 BISIGNANO, did knowingly, engage in any act of physical violence against any person and

 property in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise

 restricted area within the United States Capitol and its grounds, where the Vice President and Vice

 President-elect were temporarily visiting.

        (Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
        Title 18, United States Code, Section 1752(a)(4))

                                          COUNT SEVEN

        On or about January 6, 2021 , within the District of Columbia, GINA MICHELLE

 BISIGNANO, willfully and knowingly engaged in disorderly and disruptive conduct in any of the


                                                  3
•   Case 2:21-mj-00282-DUTY Document 15-1 Filed 01/30/21 Page 4 of 4 Page ID #:58




     Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

     of Congress and either House of Congress, and the orderly conduct in that building of a hearing

     before and any deliberation of, a committee of Congress or either House of Congress.

            (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
            Section 5104(e)(2)(D))

                                                  A TRUE BILL:



                                                  FOREPERSON.




     Attorney of the United States in
     and for the District of Columbia.




                                                     4
